OPINION
PHILLIPS, Judge.
This is an appeal from a bond forfeiture proceeding. The cause of the principal was called for trial on December 13, 1976, but she did not appear. After being called at the courthouse door and being given a reasonable amount of time to appear, a judgment nisi was entered. A show cause order issued to appellant on January 5, 1977, and was served on January 7, 1977.1 Judgment was entered in favor of the State on October 9, 1978. See Article 22.15, V.A.C.C.P. The record was filed in this Court on December 5, 1978. No brief has been filed by appellant. See Rule 414, Texas Rules of Civil Procedure, and Article 44.44, V.A.C.
*10C.P. Accordingly, the appeal is dismissed. See Rule 415, Texas Rules of Civil Proceure, and Paniagua v. State, Tex.Cr.App., 491 S.W.2d 128.
It is so ordered.

. The show cause order required a written answer to be filed within 20 days of service. No answer was filed until September 29, 1978, and after the State’s Motion for Summary Judgment was filed on August 29, 1978. See Article 22.11, V.A.C.C.P. The answer does not incorporate any cause set forth in Article 22.13, V.A.C.C.P.